Citation Nr: 0118399	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-43 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent, for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease with status post myocardial infarction and coronary 
bypass graft secondary to PTSD.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran's representative, appointed after the case was 
certified to the Board, has raised the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  The issue is referred to the 
RO for initial development and adjudication.


REMAND

In March 2001, the Board received a letter from the veteran's 
representative, withdrawing his request for a videoconference 
hearing and requesting instead, a personal hearing at the RO.  
Accordingly, a personal hearing should be scheduled.

The veteran's representative has also requested that he be 
afforded a VA compensation examination.  The evidence of 
record indicates that the veteran's last psychiatric 
evaluation was in March 2001.  With regard to his claim for 
service connection for coronary artery disease with status 
post myocardial infarction and coronary bypass graft 
secondary to PTSD, the evidence of record indicates that the 
veteran experienced an acute myocardial infarction with 
cardiac arrest in April 1995.  He has testified that the 
myocardial infarction occurred during a flashback.  In 
November 1997, a VA cardiologist, after reviewing the 
veteran's claims file and examining him, found a causal link 
between his PTSD and his myocardial infarction and resultant 
ischemic heart disease.  However, another VA cardiologist, 
after examining the veteran in October 1998 and reviewing his 
claims file, opined that there was no clear-cut direct 
association between his PTSD and his heart condition.  
Opinions dated in February 1997 and February 1999 by Robert 
W. Smith, M.D., indicate that the veteran's PTSD could have 
been a contributing factor in his cardiac event.  A January 
1999 opinion by Gregory V. Richardson, M.D., a psychiatrist, 
states that the severity of the veteran's post-traumatic 
episode had and was a direct and sufficient cause of his 
myocardial infarction.  Because of the diverse views, the 
Board believes the veteran should be afforded another VA 
cardiology examination, complete with an opinion regarding 
any causal relationship between his PTSD and cardiac 
condition.  Reference is made to the January 16, 2001 letter 
from the Director of the VA Compensation and Pension Service 
to the ROs regarding the relationship between PTSD and 
cardiovascular disorders.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran, which have not been previously 
secured. 

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should document the 
efforts made to obtain the records in his 
claims folder and inform him of this and 
request he provide a copy of the 
outstanding medical records.

3.  The RO should schedule a personal 
hearing for the veteran before a hearing 
officer.

4.  Thereafter, the veteran should be 
provided a VA cardiology examination.  
His claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted which the examiner finds 
necessary.  Based on the examination 
results and review of the evidence 
contained in the claims file, the 
cardiologist is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
cardiovascular disease was caused in 
whole or in part by his service-connected 
PTSD.  If the examiner finds that his 
cardiovascular disease is the result of 
factors unrelated to the service-
connected PTSD, s/he should indicate 
whether it is at least as likely as not 
that the PTSD aggravates his 
cardiovascular disease.  Any and all 
opinions expressed must be supported by a 
complete rationale.  

5.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claims, with 
consideration of VBA Fast Letter 01-05 
(January 16, 2001) in reaching a 
determination with regard to the claim 
for service connection for a 
cardiovascular disorder.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
containing notice of all relevant actions taken on the claims 
for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




